Title: From James Madison to Martin Parry, 24 June 1802
From: Madison, James
To: Parry, Martin


Sir,
Department of State June 24. 1802.
I have received your letter of the 12 Inst. stating the case of your schooner the rising sun which with her cargo was condemned in New Providence for trading  Teneriffe to New Orleans, and in behalf of which an appeal was instituted.
The opinion of Counsel inclosed in your letter concurs with other evidence in discourageing so much an expectation that the principle however wrong, on which the condemnation was founded, will be overuled by the Courts in Great Britain, that I am unwilling to recommend the expence of a further prosecution of the claim in that channel. It is to be apprehended also that the British Government will not easily yield to a call from ours to enterpose redress against a principle to which an attachment has been manifested. This is the course of proceeding however, next to be resorted to; and which requires that you should forward your case with the proper documents and explanations to Mr. King the Minister Plenipotentiary of the United States to Great Britain who will without question give every useful attention to the subject. I am respectfully &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   Letter not found.



   
   Left blank in letterbook.


